Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 12/27/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 11,152,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the ‘409 patent. Therefore, under a one-way obviousness type double patenting test, a prima facie case of obviousness-type double patenting is established.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat, US 2017/0337413 in view of Okhonin, US 2020/0373338.
Bhat shows the invention substantially as claimed including a photodetector 100 including an active layer on an amorphous transparent substrate (see paragraph 0073); and at least one transistor 134 electrically coupled to the photodetector (see, for example fig. 21 and its description).
Bhat does not expressly disclose the photodetector configured to generate a voltage output from photocurrent generated from the active layer. Okhonin discloses a tft photodetector configured to generate a voltage output from photocurrent generated from the active layer (see paragraph 0041). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Bhat so as to comprise the TFT photodetector of Okhonin because this will allow the current to flow between contacts.
Concerning dependent claim 3, note that the active layer contains a material with a conductive property controllable by tunneling or an electric field (see paragraph 0073 of Bhat et al.).
With respect to dependent claim 4, the active layer can be either amorphous or polycrystalline silicon (also see paragraph 0073).
Regarding dependent claims 9-11, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pixel structure based upon the thickness of the active layer because this would be one of the device considerations that would be necessary when determining the unit pixel structure. Additionally, the reference value mentioned in the claim would be determined based upon a variety of factors, for example, the amount of breakdown voltage required in the device, and such limitation would not lend patentability to the instant application absent a showing of unexpected results. Furthermore, note that inherently a transistor would control residual charges by the basis of its operation. For example, when the transistor is turned on, it will control the residual electron charge so that it runs from the source to the drain region.
Regarding dependent claim 14, note that the TFT photodetector can use light generated from the display panel as a light source for a sensor (see paragraph 0127).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat, US 2017/0337413 in view of Okhonin, US 2020/0373338. as applied to claims 1, 3-4, and 9-11 above, and further in view of Yang, US 2018/0069127.
Bhat and Okhonin are applied as above and Bhat discloses an amorphous transparent substrate used as a display panel (see paragraph 0073) but do not expressly disclose the claimed TFT photodetector configuration. Yang discloses a TFT photodetector comprising: a source 130 formed of amorphous/polycrystalline silicon on the transparent substrate; a drain 130 formed of amorphous/polycrystalline silicon, opposite to the source; the active layer including a current channel; an insulating oxide film (GI-see fig. 5) formed on the source, drain, and active layer; and a light receiver 120 formed on the insulating oxide film, configured to absorb light, and insulated from the active layer by the insulating oxide film (see fig. 5 and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the device of Bhat modified by Okhonin so as to comprise the claimed photodetector of Yang because Yang shows the claimed configuration of photodetector to be suitable for use in microelectronic applications.

Allowable Subject Matter
Claims 5-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



May 16, 2022